Citation Nr: 0824002	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-25 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from December 1945 to May 1947 
and from September 1951 to August 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Chicago, Illinois, Regional Office (RO) which denied special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  


FINDINGS OF FACT

1.  The veteran has not been objectively shown to be either 
blind or so nearly blind as to have corrected bilateral 
visual acuity of 5/200 or less or concentric contraction of 
the visual field to 5 degrees or less.  

2.  The veteran has not been objectively shown to be a 
patient in a nursing home because of mental or physical 
incapacity.  

3.  The veteran has not been objectively shown to be in need 
of the regular aid and attendance or another individual.  

4.  The veteran has not been objectively shown to be 
substantially confined to his dwelling and the immediate 
premises.  

2.  The veteran does not have a single disability evaluated 
as 100 percent disabling.  




CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or at the housebound rate have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 3.351, 3.352 
(2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that Department 
of Veterans Affairs (VA) will seek to provide; and (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide.  The notice must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the veteran's claim for 
special monthly pension based on the need for regular aid and 
attendance or at the housebound rate, the Board observes that 
the RO issued a VCAA notice to the veteran in June 2005 which 
informed him of the evidence needed to support his claim for 
a special monthly pension based on the need for regular aid 
and attendance or at the housebound rate; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The June 2005 VCAA notice was issued 
prior to the October 2005 rating decision from which the 
instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. filed, __ 
U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Special Monthly Pension

Additional pension benefits are provided for a veteran who is 
so helpless as to be in need of regular aid and attendance.  
The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  A veteran will be considered 
to be in need of regular aid and attendance if he or she is 
blind or so nearly blind as to have corrected bilateral 
visual acuity of 5/200 or less or concentric contraction of 
the visual field to 5 degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2007).  
Additional pension benefits are also provided for a veteran 
who is not in need of regular aid and attendance, but has 
either a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities and 
additional disability or disabilities independently evaluated 
at 60 percent or more or is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351 (2007).

The basic criteria for determining the need for regular aid 
and attendance consists of the following: the veteran's 
inability to dress or undress himself, or to keep himself 
ordinarily clean and presentable; his frequent need for 
orthotic adjustment; his inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; his inability to attend to the wants of nature; or 
his incapacity, physical or mental, which requires the care 
or assistance of another person on a regular basis to protect 
him from the hazards or dangers incident to his daily 
environment.  It is not required that all of the enumerated 
criteria be found to exist before a favorable determination 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2007).  

The Court has addressed the application of 38 C.F.R. 
§ 3.352(a) to claims for special monthly pension based on the 
need for regular aid and attendance and directed that: 

First, because the regulation provides 
that the "following" enumerated factors 
"will be accorded consideration," it is 
mandatory for the VA to consider the 
enumerated factors within the regulation.  
Second, because the regulation provides 
that "it is not required that all of the 
disabling conditions enumerated in this 
paragraph be found to exist before a 
favorable rating may be made," the 
logical inference to be drawn from this 
language, although not explicitly stated, 
is that eligibility requires at least one 
of the enumerated factors be present.  
Turco v. Brown, 9 Vet. App. 222, 224 
(1996). 

See also Prejan v. West, 13 Vet.App. 444, 448 (2000).  

At a September 2005 VA aid and attendance or housebound 
examination, the veteran reported that: he lived alone in his 
own home; managed his own affairs and finances; prepared his 
own meals and performed all of his activities of daily living 
alone; was able to walk six blocks unaided; and had taken a 
public bus by himself to the examination.  He stated that he 
had corrected normal vision.  On examination, the veteran 
appeared to be well-nourished.  The veteran was diagnosed 
with right knee and left knee degenerative arthritis; chronic 
varicosities; and chronic venous stasis and stasis 
dermatitis.  The examiner commented that there was "no need 
for [aid and attendance]."  He noted that the patient had 
taken "a public bus to the examination today alone."  

A July 2006 VA treatment record states that the veteran had 
right eye visual acuity of 20/40 and left eye visual acuity 
of 20/30.  He was provided with a new eyeglass prescription.  

In his August 2006 Appeal to the Board (VA Form 9), the 
veteran advanced that he suffered from several physical 
disabilities, such as pain and cramping in his joints, 
difficulty hearing, and difficulty focusing his eyes.  He 
acknowledged that he independently used public buses to do 
his shopping.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  While 
the Board is sympathetic to the various difficulties the 
veteran has reported experiencing as a result of his 
disabilities, the veteran is not shown to be either blind or 
so nearly blind as to have corrected bilateral visual acuity 
of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; to be a patient in a nursing home 
because of mental or physical incapacity; or to be in need of 
the regular aid and attendance or another individual.  The 
veteran has also not been shown to be substantially confined 
to his dwelling and the immediate premises.  He does not have 
a single disability evaluated as 100 percent disabling.  
Indeed, the veteran has consistently reported living alone in 
his own home; performing all of his activities of daily 
living without assistance; and traveling by public 
transportation by himself to appointments and while doing his 
shopping.  Therefore, the Board concludes that special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate is not warranted.  





ORDER

Special monthly pension based on the need for regular aid and 
attendance or at the housebound rate is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


